Citation Nr: 1718957	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  07-32 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for otitis infection with Eustachian tube dysfunction.

(The issues of entitlement to a rating in excess of 10 percent for right ankle disability; entitlement to a compensable rating for bilateral hearing loss; and entitlement to service connection for cervical spine, right hip, left knee and right knee disabilities are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Joseph Whitcomb, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1989 to September 1996, September 2001 to September 2002, and from October 2002 to March 2003.  The Veteran also served in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2010, the Veteran testified at a Board videoconference hearing before the undersigned.  A copy of the transcript of that hearing has been associated with the claims file.  (The Board notes that the Veteran testified at a second Board hearing in August 2016 on several other matters.  As the Veteran did not testify at that hearing concerning the issue of service connection for otitis infection with Eustachian tube dysfunction, a panel decision is not required; the undersigned will address the latter matter, and a separate decision on the issues addressed at the August 2016 hearing will be issued by the Veterans Law Judge who conducted that hearing.)

In August 2013 the Board remanded this case and instructed the Agency of Original Jurisdiction (AOJ) to send the Veteran a notice in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In September 2013, the Veteran submitted a signed response to the notice the AOJ sent in accordance with the August 2013 Remand.  Additionally, the AOJ was instructed to obtain service treatment and personnel records not currently associated with the claims file, including treatment records from the 460th Medical Squadron Buckley Air Force Base (AFB) in Colorado dated between October 2002 and March 2003.  A record search by the National Personnel Records Center (NPRC) was asked to be conducted and any response to such efforts, including the unavailability of such records, was requested to be documented in the claims file.  Lastly, the AOJ was requested to obtain a VA examination to determine the nature and etiology of the Veteran's otitis infection with Eustachian dysfunction disorder; including on a direct, secondary and aggravation basis.  

In January 2014, the Board again remanded this matter as it was unable to find that any of the requested development was completed.  The Board notes that following the January 2014 Remand, the RO submitted a March 2014 request to Buckley AFB Hospital for outpatient treatment records dated from September 2001 to March 2003.  In an April 2014 notice, the RO advised the Veteran that the requested clinical records from Buckley AFB Hospital could not be located and were unavailable.  The notice also advised the Veteran that a request for the records was submitted to NPRC in August 2013 and a negative response was received in September 2013.  Additionally, a July 2014 e-mail chain shows that the VA Records Management Center was unable to locate the Veteran's service treatment records (STRs) for the periods of service from September 2001 to September 2002, and from October 2002 to March 2003, after several searches of their files.  The Veteran was notified of this development in an August 2014 notice.  Military personnel records were associated with the claims file in July 2014.  In November 2015, the Veteran was notified that a request was made for his STRs related to his September 1996 to November 1998 Army National Guard period of service and his November 1998 to July 2005 Air Force National Guard period of service.  In a May 2016 notice, the Veteran was notified that it was determined his STRs could not be located and were thereby unavailable.  The notice listed the steps taken to obtain the records.  Accordingly, after reviewing the actions of the AOJ, the Board finds there was substantial compliance with the requested development, but only as it applies to obtaining any notice and outstanding treatment and personnel records.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

The Board lastly notes that the Veteran was represented by a particular private attorney at the time of prior remands.  In November 2016 he appointed his current representative, who is also a private attorney.  The current representative requested certain documents from VA, and that request was fulfilled by the Board in May 2017.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the delay, however, a remand is necessary and further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A, and to afford the Veteran an adequate VA examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

As noted above, the January 2014 Remand instructed the AOJ to obtain a VA examination to determine the nature and etiology of the otitis infection with Eustachian dysfunction disorder.  The examiner was asked to provide medical opinions for the Veteran's claim based on direct, secondary and aggravation theories of service connection.

An examination was conducted in June 2014.  The examination report shows that the Veteran was diagnosed with Eustachian tube dysfunction based on the Veteran's report of onset, including popping and cracking of the ears with a fullness sensation while in service.  The Veteran also reported issues while flying and discomfort while changing altitude, including problems clearing his ears.  The examiner noted no history of ear tubes or ear surgery, nor any recommendations for any ear surgery.  The examiner also noted a history of ear pain with drainage and itching.  The report shows that the Veteran denied a history of ear infections as a child, as an adult or during service.  He did report a history of irritation of the external ears while in service.  Additionally, the examiner noted no history of nasal symptoms, drainage or sinus issues.  Since service, the Veteran reported that his symptoms had worsened.  The examiner noted no current use of medication for Eustachian tube issues and no prior use of medication for aural fullness.  The examiner specifically found no evidence in the STRs of ear, nose or throat trouble in October 2002 or STRs showing treatment for otitis media or Eustachian tube issues.  Examination of the Veteran's external ear, ear canal and tympanic membrane was normal.  

Three opinions were provided.  First, the examiner opined that it was "not at least as likely" that any currently diagnosed otitis infection with Eustachian tube dysfunction disorder had its onset in service or within a year after separation from service.  The examiner based this opinion on a lack of STRs evidencing ear infections or Eustachian tube problems during service.  The examiner noted that complaints and treatment for the underlying condition occurred in 2010, many years following service and after the reported in-service onset of fullness and popping.  The examiner noted that external otitis or Eustachian tube issues would be expected to have been addressed or noted during service.  Additionally, the examiner found it not plausible that the Veteran would have waited so many years for treatment.  Second, the examiner opined that it was "not at least as likely" that any current otitis infection with Eustachian tube dysfunction disorder was caused (in whole or in part) by a service-connected disability, to include bilateral hearing loss or tinnitus.  As to this opinion, the examiner noted that hearing loss and tinnitus were inner ear issues which were completely unrelated to the external ear and the Eustachian tube.  The examiner further noted that the inner ear was anatomically separated by the bony labyrinth and, thus, anatomically and physiologically unrelated.  Third, the examiner opined that it was "not as least as likely" that any current otitis infection with Eustachian tube dysfunction was aggravated by a service connected disability, including bilateral hearing loss or tinnitus.  Again, the examiner noted that hearing loss and tinnitus were due to damage related to the inner ear and the external ear and Eustachian tube were anatomically distinct and separate.

After a review of the VA examination report, the Board finds that it is inadequate to adjudicate the Veteran's claim based on a direct service connection theory.  Specifically, the Board finds that the medical opinion provided as to direct service connection is fatally flawed as the examiner based his negative medical opinion on a lack of in-service treatment.  In the Board's prior remand, the Board cautioned that any opinion in this case could not be based solely on the absence of such treatment.  To this point, the Board notes that STRs during the period the Veteran claimed treatment for his ear condition are not available.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of- the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Board recognizes that the Veteran is competent to report purported diagnosis and symptoms of an ear disorder.  38 C.F.R. § 3.159 (a)(2) (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board notes that the Veteran has consistently reported treatment between October 2002 and March 2003 for an ear condition.  Such reports date back to an August 2005 statement in which the Veteran asserted that he suffered an ear infection in his left ear between October 2002 and March 2003, and that he suffered from recurrent pain in his ears.  In a September 2005 statement, the Veteran reported the occurrence of a "really bad" ear infection between October 2002 and March 2003.  The Veteran asserted that the treating physician "shot a gun" into his left ear and then "shot liquid to break up the damage."  The Veteran additionally reported treatment for an episode of otitis in the winter of 2002-2003 including during a September 2005 VA examination.  Additionally, in a September 2013 statement, the Veteran's spouse asserted that the initial Eustachian tube dysfunction and chronic otitis occurred when the Veteran was on orders with the Air Force National Guard from 2002-2003.  She further reported that the Veteran was taken to the Air Force clinic due to his symptoms including pain.

Based on the above the Board finds the June 2014 VA examination inadequate to adjudicate this issue on appeal.  The Board also finds that the June 2014 VA examination is fatally flawed as the examiner based his opinion on an inaccurate factual predicate; namely that the Veteran did not seek treatment until 2010.  The claims file clearly shows treatment and/or reports of treatment dating as far back as 2005, including a September 2005 VA examination that provided a diagnosis of Eustachian tube dysfunction.  Additionally, an August 2006 private medical record shows similar symptoms and diagnosis.  Accordingly, the examiner's rationale is factually inaccurate.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record; bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions).  

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A (d)(1) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr, 21 Vet. App. at 312

Additionally, compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the remand).  As such, the Board finds the June 2014 VA examination inadequate to adjudicate the as to direct service connection and an addendum medical opinion is necessary to adjudicate the claim on appeal.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2016); See McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1. Then, refer the Veteran's claims file to the VA examiner who provided the June 2014 VA opinion.  The entire claims file, to include a complete copy of this Remand, must be made available to and reviewed by the examiner.  If the reviewer is no longer available, or the reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled.   The examiner is reminded that the Veteran is competent to report onset of symptomatology, and any opinion rendered cannot be based solely on the lack of medical evidence in his service treatment records.
  
The examiner should provide the following opinion:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed otitis infection with Eustachian tube dysfunction during the period on appeal is etiologically related to the Veteran's service?  The examiner should consider the medical records and lay statements, and a rationale for the opinion should be provided.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

2. Then, readjudicate the claim on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

